Citation Nr: 1608714	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease of the right knee.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned.  At the hearing, he clarified that he revoked his August 2007 power of attorney (POA) with the African American PTSD Association.  (See Hearing Transcript p. 14).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

The Veteran testified that he injured his back and knee while in service when he played on the athletic team.  (See Hearing Transcript, p. 5).  He has a diagnosis of osteoarthritis of the left knee.  The Veteran also asserts that his left knee disability is secondary to his service-connected right knee disability.  He was afforded VA examinations in December 2009 and May 2013.  However, these VA examinations are inadequate because the examiner did not provide an opinion as to whether the left knee disability was aggravated by the right knee disorder.  On remand, the RO/AMC must obtain an adequate examination that addresses service connection on a direct and secondary basis.

With regard to tinnitus, the Veteran is competent to report the date of onset or the symptoms as it is capable of lay observation.  The Veteran testified that he noticed tinnitus in 1974 while at the police academy and that during service he was exposed to loud noises during training, including cannons, tank fire, and other noises from motor pool.  (Hearing Transcript p. 12).  The RO/AMC must afford the Veteran a VA examination.

With regard to PTSD, he testified that he saw a recruit drop a grenade, which exploded and killed the recruit.  He stated that this occurred in September 1965 at Camp Pendleton and that the recruit's name was R.J.  (See Hearing Transcript pp. 16-20).  He also stated that he was assigned to work as a military police and saw dead bodies returning from Vietnam.  (Id.).  The RO/AMC should attempt to verify these stressors on remand.  

Additionally, the Veteran testified that he received treatment from Robley VA Center in Louisville; Jessie Brown Hospital, VA Lakeside Hospital.  (Hearing Transcript pp. 6, 20).  He also received treatment at Cook County Hospital in November 1969, and a statement dated May 7, 2009 suggests that he may have received treatment at a Vet Center.  The RO/AMC should attempt to obtain the records that have not been associated with the claims file.

With regard to the claim for a back disability, the Veteran should be afforded a VA examination.

Also, the Veteran testified that he underwent a physical evaluation while attending a police academy.  He was in law enforcement for 21 years.  On remand, an attempt should be made to identify and obtain these records.



Finally, service treatment records dated in September 1968 reference a prior right knee injury that occurred at Quantico.  These records are not included in the STRs.  While they reference the right knee as opposed to the left, efforts should be undertaken to ensure that the Veteran's STRs are complete.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and all records concerning treatment for any injuries at Quantico in August 1968.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Jessie Brown VA treatment facility and Robley VA treatment facility in Louisville, dated from December 2008 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the Lakeside VA treatment facility, dated from June 1969 to March 1995.  If these records are not available, a negative reply is required.

4.  Make arrangements to obtain the Veteran's complete treatment records from Cook County Hospital dated from June 1969 forward, as well as from any Vet Center where he was treated.

5.  Make arrangements to obtain copies of the Veteran's complete employment physicals from the police department(s) where he was employed from 1974 to 2008.



6.  Conduct all appropriate stressor development pertaining to the Veteran's alleged stressors and provide a report detailing the nature of any stressor that has been verified.  If no stressor is verified, the AOJ should so state in the report. 

Specifically, the record shows two alleged stressors which, reportedly, occurred during the Veteran's tour in Vietnam and in September 1965: (1) a recruit, named R.J., drop a grenade and killed himself in September 1965 at Camp Pendleton; (2) that he worked as a military police in Sasebo, Japan, and saw the bodies of dead soldiers returning from Vietnam.

The Veteran has stated that PFC R.M. also witnessed the incident when the recruit dropped the grenade and was killed.  See Statement in Support of Claim, dated June 22, 2007.  The Veteran should be invited to submit a statement from PFC R.M. concerning his recollection of this event.
 
7.  After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination.

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner must identify all current psychiatric disorder(s) found to be present.  The examiner should clearly indicate whether the Veteran has PTSD in accordance with the DSM-V. 

In rendering a determination as to whether the diagnostic criteria for PTSD are/were met, the examiner is instructed that only identifiable, established stressor(s) may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).

For any psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that it had its clinical onset during active service or is related to any incident of service.

The examiner is requested to provide a rationale for any opinion provided.

8.  Make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination.  

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus had its clinical onset during active service or is related to any incident of service, to include noise exposure.

The examiner is requested to provide a rationale for any opinion provided.

9.  Make arrangements with the appropriate VA medical facility for the Veteran to be afforded an appropriate examination of his back and left knee.  

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available prior to the completion of his or her report) and all clinical findings should be reported in detail. 



The examiner should identify all current low back and left knee disorders found to be present.  

The examiner must provide opinions on the following:

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any current low back disorder had its clinical onset during active service or is related to any incident of service, to include from playing contact sports such as basketball and football?

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any current low back disorder was caused by the Veteran's right knee disorder, to include by any altered gait associated therewith?

(c)  Is it at least as likely as not (50 percent or greater degree of probability) that any current low back disorder was aggravated by (or permanently worsened by) the Veteran's right knee disorder, to include by any altered gait associated therewith?

(d)  Is it at least as likely as not (50 percent or greater degree of probability) that any current left knee disorder had its clinical onset during active service or is related to any incident of service, to include from playing contact sports such as basketball and football and/or repetitive use?

(e)  Is it at least as likely as not (50 percent or greater degree of probability) that any current left knee disorder was caused by the Veteran's right knee disorder, to include by any altered gait associated therewith?

(f)  Is it at least as likely as not (50 percent or greater degree of probability) that any current left knee disorder was aggravated by (or permanently worsened by) the Veteran's right knee disorder, to include by any altered gait associated therewith?

In providing opinions concerning the Veteran's left knee disorder, the examiner must acknowledge and address the opinions provided by Shan Nho, M.D., dated January 12, 2010.  Specifically, Dr. Nho provided an opinion suggesting a relationship between the Veteran's left knee disorder and repetitive use of his knees during his military service.  He also provided an opinion suggesting a relationship between the Veteran's right and left knee disorders.  If the VA examiner disagrees with the opinions from Dr. Nho, he/she must explain why.  

The examiner is requested to provide a rationale for all opinions provided.

10.  Finally, readjudicate the claims on appeal.  If the claims remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




